Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of new grounds of rejection.

Applicant amended independent claim 1 to recite “such that the controller makes the threshold higher as the speed of the vehicle becomes higher”. Applicant furthers that Nishizaki, Fechtel and Zhang do not teach or teach away from newly amended limitations. 
 	In analogous art, new grounds of  rejection, Dulmage et al. (US 11,112,805 B2) discloses such that the controller (“The controller also is configured to determine an increase in the communication quality above the threshold quality”, col. 3, lines 15-
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dulmage with that of Nishizaki in view of Fechtel in further view of Zhang. Doing so would conform to notoriously well-known standards in the art of invention. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1) in view of Zhang et al. (US 2014/0321380 A1) in further view of Dulmage et al. (US 11,112,805 B2).

 	Regarding claim 1, Nishizaki discloses vehicle communication device comprising: a first communication module and a second communication module (see [0008], first and second 
a controller that is configured to control the first communication module and the second communication module (see controller [0008]), wherein
Nishizaki differs whereby it does not specifically disclose what Fechtel discloses where the controller (see 1140 in fig. 11, processors in [0135]) is configured to control the first communication module (see 1122 in fig. 11) and the second communication module (see 1120 in fig. 11) on a basis of radio field intensity (see [0096] “For example, the hardware processor may be configured to measure a received signal strength (e.g., RSSI) or use a measured RSSI value of the received broadcast message in determining a link quality of the multi-radio communication link” where likewise radios can be of same communication standard see [0075], “same radios (e.g., same communication technologies”) of the first communication module and the second communication module with respect to the communication module is lower than the threshold (see [0539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold”).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unified interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).
 	Nishizaki and Fechtel do not specifically disclose however Zhang discloses wherein the controller changes the threshold according to a speed of the vehicle ((adjust weight value 
 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhang with that of Nishizaki and Fechtel. Doing so would conform to well-known standards in the art of invention.
 	Nishizaki in view of Fechtel in further view of Zhang does not specifically however Dulmage et al. discloses such that the controller (“The controller also is configured to determine an increase in the communication quality above the threshold quality”, col. 3, lines 15-21) makes the threshold higher (controller change threshold, increase threshold, col. 34, lines 65) as the speed of the vehicle becomes higher (vehicles moving at faster speeds).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dulmage with that of Nishizaki in view of Fechtel in further view of Zhang. Doing so would conform to notoriously well-known standards in the art of invention. 	
	
Regarding claim 2, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 1, wherein
Nishizaki does not specifically disclose however Fechtel discloses the threshold is a value which is larger than a minimum value of radio field intensity that allows the first communication module and the second communication module to communicate with the access points and with which communication qua1ity can be secured (threshold [0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unitifed interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).

Regarding claim 3, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 1, wherein

Regarding claim 4, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 2, wherein
the controller is configured to control in such a manner that one of the first communication module and the second communication module is communicably connected to a first access point for communication relay and the other of the first communication module and the second communication module prepares for connection with a second access point for communication relay which access point is different from the first access point (see [0008], “and cause 
Regarding claim 5, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 3, wherein
the controller is configured to perform control in such a manner that communication between the first communication module and the first access point is disconnected (see [0038], communication is better at other wi-fi module this would include one module being turned off or unavailable and would be anticipated here),  the stand-by second communication module is communicably connected to the second access point, and the first communication module, communication of which is disconnected, searches for a different access point (each wi-fi module is connected to a different access point), when the first communication module is communicably connected to the first access point and the second communication module stands by for connection with the second access point (see [0034], “see [0008], “and cause the other of the first narrow-range communication module and the second narrow-range communication module to prepare to connect to a second access point for 
Nishizaki does not specifically disclose however Fechtel discloses in a case where the radio field intensity of the first communication module with respect to the first access point becomes lower than the threshold (see [0316], “estimate the signal strength to the Wi-Fi AP) and collect information about the available bandwidth in the AP in advance, to make a decision on whether or not to switch to the AP and at what time to do so.” And see two w-fi radios 4604, 4610 in [0314]);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1). Doing so would enhance power efficiency and improve user friendliness by providing a unitifed interface thereby hiding aspects for radio management form the user and user applications ([0276] Fechtel).
Regarding claim 6, Nishizaki in view of Fechtel and Zhang discloses the vehicle communication device according to claim 4, wherein
the controller is configured to perform control in such a manner that communication between the first communication module and the first access point is disconnected (see [0038], 
the stand-by second communication module is communicably connected to the second access point (see [0240], “may be kept in hot-standby so that they may activated or used for fall back should the primary link go down”)
in a case where the radio field intensity of the first communication module with respect to the first access point becomes lower than the threshold when the first communication module is communicably connected to the first access point and the second communication module stands by for connection with the second access point (see [0316], “estimate the signal strength to the Wi-Fi AP) and collect information about the available bandwidth in the AP in advance, to make a decision on whether or not to switch to the AP and at what time to do so.” And see two w-fi radios 4604, 4610 in [0314])).
.

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (US 2020/0221544 A1) in view of Fechtel et al. (US 2020/0280827  A1).
Regarding claim 13, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 1, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the first communication module and the second communication module (see [0008], note first and second communication modules), wherein
Nishizaki does not specifically disclose however Fetchtel discloses the controller is configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki and Fechtel. Doing so would conform to well-known standards in the art of invention. 
Regarding claim 14, Nishizaki in view of Fechtel discloses the vehicle communication device ccording to c1aim 2, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the first communication module and the second communication module (see [0008], note first and second communication modules)), wherein
Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).

Regarding claim 15, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 3, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the first communication module and the second communication module (see [0008], note first and second communication modules), wherein 
 Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see Fechtel [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki  with that of Fechtel. Doing so would conform to well-known standards in the art of invention. 
 	Regarding claim 16, Nishizaki in view of Fechtel discloses the vehicle communication device according to claim 5, further comprising:
a wide-area communication module that is configured to wirelessly communication in a wide area compared to the
first communication module and the second communication module (see [0008], note first and second communication modules) wherein
Nishizaki does not disclose however Fechtel discloses the controller configured to perform communication by the wide-area communication module in a case where connection of the first communication module and the second communication module with the access points is prohibited (see [00539], “terminate usage of a RAT subsequent to detecting that operating conditions for the RAT have deteriorated below a threshold.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nishizaki with that of Fechtel. Doing so would conform to well-known standards in the art of invention. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643